Citation Nr: 1618561	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a genitourinary disability, to include a prostate and/or erectile disability, to include as a result of exposure to herbicides in the Republic of Vietnam.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served from August 1965 to May 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In December 2012 and August 2015, the Board remanded this matter for further development.  The case is again before the Board.


FINDINGS OF FACT

1.  The Veteran has not been shown to have schizophrenia or other psychosis that began during, manifested within a year after, or is otherwise etiologically related to service.

2.  The Veteran has not been shown to have depression that began during, or is otherwise etiologically related to service.

3.  The Veteran has not been shown to have PTSD that began during service, or is etiologically related to a verified in-service stressor.

4.  The Veteran had qualifying Vietnam service so is presumed to have been exposed to herbicide agents, including Agent Orange, during service.

5.  Erectile dysfunction is not a disease associated with herbicide exposure; therefore, it is not presumed to be due to exposure to herbicide agents during service.

6.  The evidence does not show that the Veteran's erectile dysfunction was incurred in service, caused by service, or is otherwise etiologically related to service, to include any incident or event therein such as herbicide exposure.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, psychosis, depression, and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a genitourinary disability, to include a prostate and/or erectile disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2006, April 2010, January 2013, and May 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Regarding the claim of service connection for PTSD based upon alleged personal assault, the RO provided corrected notice to the Veteran in May 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims (including evidence from sources other than the Veteran's service records that may corroborate the Veteran's accounts of the stressor incidents), as well as of VA and the Veteran's respective duties for obtaining evidence.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records, service treatment records, and Social Security Administration (SSA) records have been obtained and considered.  As will be discussed in greater detail below, the Veteran was scheduled for VA examinations, but either canceled or failed to appear for examination.  The most recent efforts, after the Veteran was expressly told that failure to appear would result in a decision based on the evidence of record, resulted in the Veteran's refusal to appear for examination.  The duty to assist is not a one-way street, and in light of the Veteran's refusal to report for VA examination, VA has no further duties in regard to these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Here, the Veteran seeks service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, and a genitourinary disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychoses, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
Acquired Psychiatric Disability

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association  (DSM-IV), as this appeal was certified to the Board in August 2012.  Id.; see also 38 C.F.R. § 4.125(a). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 3.304(d)  (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.  

The law also provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton, 12 Vet. App. at 278.

Here, the Veteran contends that he developed an acquired psychiatric disability as a result of events in service.  The Veteran's period of service includes time in Vietnam as a transportation and supply specialist.  He reports that during service he was harassed and threatened with intimidation and murder, that he engaged in fights over his conscientious objector status, that a hand grenade was thrown at his feet when he was summoned to headquarters, and that there was an attempted electrocution on his way to the duty station.  He also reports threats of violence from the enemy, including a helicopter crash in an adjacent company and seeing body bags of killed American servicemen as being particularly distressing.  

The Veteran was scheduled for a VA mental health examination which was cancelled in February 2011 per the Veteran's request as he was out of town until March 2011.  The Veteran was again scheduled for a VA mental health examination in July 2011 and he did not report at the scheduled time.  In May 2013, the Appeals Management Center (AMC) arranged for a VA mental health examination for the Veteran but a handwritten notation on the document indicates "Request cancelled by AMC."  The VA later attempted to schedule the Veteran for a new VA mental health examination for the purposes of ascertaining if any current acquired psychiatric disorder had causal origins in service, to include the Veteran's alleged stressors.  The Veteran was explicitly reminded that the failure to report to an examination would result in the Board adjudicating the claim on the basis of the evidence of record.  See January 2016 VA Letter; August 2015 Board Remand; 38 C.F.R. § 3.655(b).  Unfortunately, despite this warning, the Veteran refused to appear for examination.  See January 2016 SSOC; March 2016 Appellate Brief.  

During the claims period, the Veteran was variously diagnosed as having chronic paranoid schizophrenia, schizophrenia, psychosis NOS, PTSD, and depression.  See, e.g., September 2009, April 2008, June 2006, and April 2006 VA Treatment Records (schizophrenia and PTSD); April 2006 VA Treatment Record (schizophrenia); January 2006 VA Treatment Record (chronic paranoid schizophrenia); October 2005 VA Treatment Record (psychosis NOS and PTSD); September 2005 VA Treatment Record (depression or major depressive disorder).  A September 2005 VA treatment record noted that the Veteran requested a letter in support of his enrollment in a PTSD program at his local Vet Center and that the staff physician had mailed such a statement.  The Veteran submitted a September 2005 VA doctor's letter supporting Veteran's effort to enroll in a PTSD program.

The evidence in the claims file does not show that the Veteran's acquired psychiatric disorders began in service.  Service treatment records do not indicate that an acquired psychiatric disorder was diagnosed, treated, or otherwise identified during service.  The Veteran's May 1967 separation examination noted that the Veteran's psychiatric condition was normal.  The May 1967 examiner assigned a "1" for the portion of the Veteran's PUHLES profile pertaining to his psychiatric condition, indicating a high level of fitness.  Although the Veteran contends that his PTSD started in 1966 in his September 2005 claim, his contention is not sufficient to establish a diagnosis in service and the evidence of record does not support such a diagnosis.  Unfortunately, because the Veteran refused to appear for examination, further evidence could not be obtained in this regard.

The evidence in the claims file also does not show that the Veteran's disorder variously diagnosed as chronic paranoid schizophrenia, schizophrenia, and psychosis NOS manifested within a year after service.  An April 1995 SSA examination noted that the Veteran's mental health symptoms began in the early 1980s and that the Veteran attributed his condition to a troubled work history, particularly from 1984 to 1987.  The May 1995 SSA disability determination found the Veteran was disabled from paranoid schizophrenia as of June 1994.  This finding comports with the Veteran's assertion on his April 2003 service connection claim form, which stated that his schizophrenia began in 1994.  Again, because the Veteran refused to appear for examination, further evidence could not be obtained in this regard.

The Veteran's claims file also does not contain evidence showing a nexus between the Veteran's acquired psychiatric diagnoses and his time in service, to include his alleged in-service stressors.  A VA examiner may have provided the necessary nexus to service.  However, as noted above, the Veteran refused to appear for examination.  

The Veteran has asserted that his acquired psychiatric disorders were caused by service, to include his alleged in-service stressors.  The Veteran reported stressors and also reported that he got into trouble starting in November 1970 with a driving under the influence violation.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's lay assertions regarding nexus are not probative.  The Veteran does not have the expertise, education, and training necessary for such a medical opinion.  Thus, the Veteran's claims file does not contain probative evidence establishing a nexus between the Veteran's acquired psychiatric disorders and his period of service, to include his alleged in-service stressors.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  Accordingly, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Genitourinary Disability

The Veteran seeks service connection for a genitourinary disability, to include erectile dysfunction, as a result of service.  He contends that exposure to herbicide agents, such as Agent Orange, caused his genitourinary disability.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain conditions, including prostate cancer.  See 38 C.F.R. § 3.309(e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  However, the United States Court of Appeals for the Federal Circuit  has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran served in Vietnam and is presumed exposed to herbicide agents.  However, the Veteran has not provided evidence of prostate cancer or another presumptive disease under  38 C.F.R. § 3.309(e).  Therefore, the Board will evaluate whether the evidence shows that the Veteran has a current genitourinary diagnosis within the claims period that is related to his period of service, to include his exposure to herbicide agents.

Service treatment records do not indicate that a prostate condition was diagnosed, treated, or otherwise identified during service.  Indeed, the Veteran does not contend that a prostate disorder began in service, but states that such a condition began in 1995.  See September 2005 Claim.

VA treatment records during the claims period show that the Veteran was diagnosed with erectile dysfunction but no prostate disorder.  See, e.g., January 2008, June 2007, and March 2007 VA Treatment Records.

The Veteran was scheduled for a VA general medical examination in July 2011 and he did not report at the scheduled time.  The VA later attempted to schedule the Veteran for a new VA urology examination for the purposes of ascertaining if any current genitourinary disability had causal origins in service, including whether herbicide exposure contributed on a direct basis to any current prostate/other genitourinary disability.  The Veteran was explicitly reminded that the failure to report to an examination would result in the Board adjudicating the claim on the basis of the evidence of record.  See January 2016 VA Letter; August 2015 Board Remand; 38 C.F.R. § 3.655(b).  Despite this warning, the Veteran refused to appear for examination.  See January 2016 SSOC; March 2016 Appellate Brief.  A VA examiner may have provided the necessary nexus to service. 

The Veteran has asserted that his erectile dysfunction was caused by service, to include herbicide exposure.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's lay assertions are not probative.  This connection or etiology is not amenable to observation alone.  Such opinion as to causation involves making findings based on medical knowledge and clinical testing results, and the genitourinary system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  The Veteran does not have the expertise, education, and training necessary for such a medical opinion.  There is no competent medical evidence suggesting a link between erectile dysfunction and service.  The scientific studies conducted as part of the regulatory process have specifically excluded erectile dysfunction from the list of diseases associated with herbicide exposure.  Thus, the Veteran's claims file does not contain probative evidence establishing a nexus between the Veteran's erectile dysfunction and his period of service, to include exposure to herbicide agents.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a genitourinary disability.  Accordingly, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for an acquired psychiatric disability, to include schizophrenia or other psychosis, depression, and PTSD, is denied.

Service connection for a genitourinary disability, to include a prostate and/or erectile disability, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


